10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:20-cv-04488-DSF-GJS Document 39 Filed 02/03/21 Page 1of1 Page ID #:173

CRAIG P. FAGAN, State Bar No. 149556 JS-6
LAW OFFICES OF CRAIG P. FAGAN

4512 4" Street

La Mesa, CA 91941

Telephone: (619) 528-9600

Facsimile: (619) 528-9675

email: cpfagan@faganlegal.com

Attorneys for all Plaintiffs

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ADAM HAZEM, an Individual, ALYSSA
HAZEM, an Individual,

No. 2:20cv04488 DSF (GJSx)

ORDER RE: STIPULATION FOR

Plaintiffs, DISMISSAL [38]

 

V.

CALIFORNIA MOUNTAINBACK, LTD
California Limited Partnership, and DOE
through 10, Inclusive,

Defendants

)
)
)
)
)
)
)
A)
1)
)
)
)
)
)

 

After considering the Stipulation for Dismissal filed herein, IT IS HEREBY
ORDERED THAT:
The complaint filed by Plaintiffs in this matter is hereby dismissed with prejudice

as to all Defendants, with each party bearing their own costs and attorney’s fees.

IT IS SO ORDERED

Dated: February 3, 2021 Mhde bd. fercter
Hon. Dale S. Sache
United States District Court Judge

 

 

 

ORDER 1

 
